1 Reported in 219 N.W. 557.
This case was considered and determined on an appeal from an order denying a new trial. Garbush v. Order of U. C. T. of America, 173 Minn. 191, 217 N.W. 123. It was remanded; judgment was entered; and this appeal is from the judgment. It is submitted upon the record in the former appeal and again presents the questions there determined. That decision was final upon those questions.
The additional claim is now made that the former decision violates rights guaranteed to defendant by the federal and state constitutions. We are satisfied that it does not.
Judgment affirmed. *Page 611